Exhibit 10.30 HERITAGE GLOBAL INC. 2 TABLE OF CONTENTS SECTION 1. PURPOSE 1 SECTION 2. Definitions 1 “Affiliate” 1 “Award” 1 “Award Agreement” 1 “Board of Directors” or “Board” 1 “Change in Control” 1 “Code” 2 “Committee” 2 “Common Stock” 2 “Employee” 2 “Exchange Act” 2 “Fair Market Value” 2 “ISO” 2 “Non-Qualified Option” 2 “Option” 2 “Participant” 2 “Person” 2 “Regulations” 2 “Share” 3 “Subsidiary” 3 SECTION 3. Eligibility 3 SECTION 4. Common Stock Subject to the Plan 3 Source of Shares 3 Maximum Number of Shares 3 Forfeitures 3 Maximum Number of ISOs 3 SECTION 5. Administration of the Plan 3 Committee 3 Options 3 Plan Interpretation 3 Committee Interpretations Conclusive 3 Committee Voting 4 Committee Exculpation 4 SECTION 6. Terms and Conditions of Options 4 ISOs 4 Non-Qualified Options 5 Terms and Conditions Common to All Awards 5 Payment of Exercise Price 6 Modification of Options 6 Rights as a Shareholder 6 Fractional Shares 6 Other Agreement Provisions 6 SECTION 7. Adjustments 7 Adjustment to Shares 7 Substitution of Awards on Merger or Acquisition. 7 Effect of Certain Transactions 7 Limited Rights Upon Company’s Restructure 7 Effect of Options on Company’s Capital and Business Structure 8 SECTION 8. GENERAL PROVISIONS 8 Effect of the Plan on Employment Relationship 8 Amendment of the Plan 8 Investment Purpose 8 Indemnification of Committee 8 Termination of the Plan 8 Application of Funds 8 No Obligation to Exercise Option 8 Effective Date of the Plan 8 Interpretation 9 Compliance with Section 409A of the Code 9 Compliance with Section 16 of the Exchange Act 9 Headings 9 Waiver of Jury Trial. 9 Governing Law 9 HERITAGE GLOBAL INC. 2016 Stock Option Plan
